ALLOWANCE
Response to Amendment
The applicant’s amendment filed 07/27/2022 has been entered.

Reasons for Allowance
Claim(s) 1-4, 7, 8, 12, 13, 16, 18, 21, 25-32, and 34 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest an angle adjustment and rotation system, comprising a first element, comprising a first section configured to be attachable to a luminaire stand, said first section being elongated along a first axis, as well as a second section which is substantially straight along a first direction and which has a cross-section in a plane perpendicular to the first direction with a substantially concave inner surface, a second element, configured to be attachable to a luminaire head, wherein the outer surface of the second element is substantially straight along the first direction and has a cross-section in a plane perpendicular to the first direction with a substantially convex outer surface, and an attaching element, which attaches the first element to the second element, wherein this attaching element is configured to have at least a first state in which it tightly attaches the first element to the second element and a second state in which it movably attaches the first element to the second element, wherein the inner surface of the second section of the first element and the outer surface of the second element are configured such that they are substantially complementary in at least a first and a second position of the second element with respect to the first element, when the attaching element is in the first state, wherein in the second position the second element is substantially rotated by 180 degrees with respect to the first element as compared to the first position, along a plane including a second axis, wherein this the second axis is perpendicular to the first direction, and about a third axis, wherein the third axis is parallel to the first direction, and wherein the attaching element is configured such that its second state enables a rotation over substantially 180 degrees of the second element with respect to the first element, substantially along the plane including the second axis, and about the third axis as specifically called for the claimed combinations.
The closest prior art, Plomteux et al (US 2014/0105670 A1), does not include that the first element is configured to be attachable to a luminaire stand, that the second element is configured to be attachable to a luminaire head, wherein in the second position the second element is substantially rotated by 180 degrees with respect to the first element as compared to the first position, along a plane including a second axis, wherein this the second axis is perpendicular to the first direction, and about a third axis, wherein the third axis is parallel to the first direction, and wherein the attaching element is configured such that its second state enables a rotation over substantially 180 degrees of the second element with respect to the first element, substantially along the plane including the second axis, and about the third axis as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Plomteux et al reference in the manner required by the claims.
To clarify the allowance of independent claim 1, Plomteux et al is substantially similar to the instant applicant in that a first and second element are disclosed that is fixed by an attachment element, wherein the attachment element allows for fixing and unfixing of the first and second element relative to each other to allow for a change in angle of a luminaire head. In the reference, the first element (element 12 in Figure 2) having the concave body attaches to the luminaire head, and the second element (element 14 in Figure 2) having the convex body attaches to the luminaire base—the is the reverse of what is claimed by the applicant. The Examiner considered an obvious- type rejection of this feature: clearly there would be no difference in functionality of the rotation if the two “heads” were switched. However, the Examiner considered the real- world application of doing so and the inherent advantages of assembling the device disclosed by Plomteux et al. The “stand side” joint 14 provides a means of resting the “luminaire side” joint 12, such that during the mounting of the luminaire onto the stand, it would relatively easy to attach/mount and fix the luminaire onto the stand—reversing the joints would deny this advantage, or would require undue reconstruction to maintain. A user would have to hold the luminaire into the joint making it difficult to assembly, so on this first missing feature, the reference appears to teach away from such a modification.
Furthermore, the applicant claims a rotation of the first element to the second element of 180 degrees. In Plomteux et al, as can seen in Figure 8, the joints are only configured to allow for a pivot of up to 45 degrees. While pivoting joints that function along an entire circle a known, there are structural features of Plomteux et al that wouldn’t permit this modification.
Between these two missing elements, and where the reference teaches away from the modifications required, the preponderance of the evidence is in the applicant’s favor and the Examiner must allow.
In regard to claim 28, the applicant has successfully argued that the prior art fails to teach the invention as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875